Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

JLYC LLC
d/b/a SeaTac Deli Market,

Respondent.

Docket No. C-13-998
FDA Docket No. FDA-2013-H-0826

Decision No. CR3133
Date: February 27, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, JUYC LLC d/b/a SeaTac Deli Market, alleging
facts and legal authority sufficient to justify imposing a civil money penalty of
$500.

CTP initiated this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent unlawfully sold
cigarettes to a minor, failed to verify that a cigarette purchaser was of sufficient
age and utilized a self-service display of regulated tobacco products in a non-
exempt facility, thereby violating the Federal Food, Drug, and Cosmetic Act (Act)
and its implementing regulations, found at 21 C.F.R. Part 1140. CTP seeks a civil
money penalty of $500.
On July 12, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent timely answered the Complaint and requested a hearing. On August
23, 2013, I issued an Acknowledgment and Prehearing Order (Pre-hearing Order)
that set deadlines for the parties’ submissions and scheduled a mandatory
settlement conference to be held on September 25, 2013, at 3:00 PM ET. On
September 25, 2013, the parties participated in the settlement conference but were
unable to reach a settlement agreement during the conference. On October 2,
2013, by my direction, the staff attorney assisting me in this matter sent a letter to
the parties that reminded the parties that they must comply with the deadlines and
provisions set out in the Pre-hearing Order. On November 6, 2013, my staff
attorney sent another letter to the parties that restated the deadlines for the parties’
submissions and contained the informal briefs that I issued on that same date.

On December 6, 2013, CTP’s counsel filed a motion to compel discovery,
pursuant to 21 C.F.R. § 17.23, along with a copy of Complainant’s request for the
production of documents (Request). In her motion, counsel stated that CTP served
the Request on Respondent on November 1, 2013, and that Respondent had until
December 2, 2013, to comply with the Request. See 21 C.F.R § 17.23(a). On
December 11, 2013, by my direction, my staff attorney sent a letter to the parties
that gave Respondent until January 3, 2014, to file its reply to CTP’s motion to
compel discovery or comply with the Request. Respondent neither complied with
the Request by the deadline nor filed a reply to CTP’s motion to compel
discovery.

On January 23, 2014, I directed my staff attorney to send another letter to inform
the parties that any party may move for sanctions when the opposing party fails to
comply with a procedure governing the proceeding; engages in misconduct that
interferes with the speedy, orderly, or fair conduct of the hearing; or fails to
comply with a discovery provision. 21 C.F.R. § 17.35 (a) and (c). On February 3,
2014, CTP’s counsel moved for sanctions against Respondent for its failure to
either file a reply to CTP’s motion to compel discovery or comply with the
Request.
On February 5, 2014, Respondent e-mailed my staff attorney a letter addressed to
me. After ensuring that Complainant received a copy via email, the staff attorney
forwarded the letter to me. In the letter, Respondent objected to the charges made
against it and made some arguments that might address the merits of the case, but
it did not explain why it failed to comply with the Request. On February 6, 2014,
I issued an Order to the parties that gave Respondent until February 14, 2014, to
comply with the Request or I would impose sanctions against Respondent and
enter a default judgment against it. To date, Respondent has neither complied
with the Request nor explained why it has failed to do so. Therefore, pursuant to
21 C.F.R. § 17.35(c)(3), I sanction Respondent by striking its Answer.

Striking Respondent’s Answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether
the allegations in the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true
and conclude that default judgment is merited based on the allegations of the
Complaint and the sanctions imposed on Respondent for failure to comply with
my Order. 21 C.F.R. § 17.11(a). Specifically, CTP’s Complaint alleges that:

Respondent owns SeaTac Deli Market, an establishment that sells tobacco
products and is located at 18050 Des Moines Memorial Drive, Sea Tac,
Washington 98148. Complaint § 3.

On May 22, 2012, during an inspection of Respondent’s establishment, an
FDA-commissioned inspector observed that Respondent “u[tilized] a self-
service display in a non-exempt facility... .” Complaint § 10.

On September 13, 2012, CTP issued a Warning Letter to SeaTac Deli
Market explaining that the inspector’s May 22, 2012 observation
constituted a violation of a regulation found at 21 C.F.R. § 1140.16(c). In
addition to describing the violation, the letter advised Respondent that the
FDA may initiate a civil money penalty action or take other regulatory
action against Respondent if it failed to correct the violation. The letter
also stated that it was Respondent’s responsibility to comply with the law.
Complaint § 10.

On December 20, 2012, Sukki Kim, Respondent’s management, responded
in writing to the Warning Letter on Respondent’s behalf. “Mr. Kim stated
that the tobacco products were relocated so that all transactions would now
be face-to-face.” Complaint § 11.
e On January 6, 2013, during a subsequent inspection of Respondent’s
establishment, FDA-commissioned inspectors documented that “a person
younger than 18 years of age was able to purchase a package of Newport
Box cigarettes on January 6, 2013, at approximately 1:46 PM PT[ ] and
[that] .. . the minor’s identification was not verified before the sale. . .”
Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(c), a retailer may sell regulated tobacco products only in a direct,
face-to-face exchange between the retailer and the consumer. A self-service
display is an example of a method of sale that is prohibited under the regulations.
However, self-service displays containing tobacco products are permitted in
facilities where the retailer ensures that no person younger than 18 years of age is
present, or permitted to enter, at any time. 21 C.F.R. § 1140.16(c)(2)(ii). Under
21 C.F.R. § 1140.14(a), retailers may not sell cigarettes to any person younger
than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by
means of photo identification containing the bearer’s date of birth, that no
cigarette purchasers are younger than 18 years of age.

Here, on May 22, 2012, Respondent violated 21 C.F.R. § 1140.16(c) by utilizing a
self-service display to sell regulated tobacco products in a facility that permitted
persons younger than 18 years of age to enter. On January 6, 2013, Respondent
violated 21 C.F.R. § 1140.14(a) when its staff sold cigarettes to a minor. On that
same date, Respondent also violated 21 C.F.R. § 1140.14(b)(1) when
Respondent’s staff failed to verify, by checking the minor’s photo identification,
that a cigarette purchaser was 18 years of age or older. Respondent’s actions on
multiple occasions at the same retail outlet constitute violations of law that merit a
civil money penalty. Accordingly, I find that a civil money penalty of $500 is
permissible under 21 C.F.R. § 17.2. Therefore, Respondent is directed to pay a
civil money penalty in the amount of $500.

/s/
Steven T. Kessel
Administrative Law Judge

